

FOURTH AMENDMENT TO
UNCOMMITTED REVOLVING LINE OF CREDIT AGREEMENT




THIS FOURTH AMENDMENT TO UNCOMMITTED REVOLVING LINE OF CREDIT AGREEMENT (this
“Amendment”), dated as of September 24, 2014, is by and among HEARTLAND PAYMENT
SYSTEMS, INC., a Delaware corporation (“Customer”), the Guarantors party hereto,
and WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as lender (in such
capacity, “Lender”) and as sponsor bank (in such capacity, “Sponsor Bank”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed thereto in the Credit Agreement (as defined below).




W I T N E S S E T H


WHEREAS, Customer, the Guarantors (together with Customer, the “Loan Parties”),
Lender and Sponsor Bank are parties to that certain Uncommitted Revolving Line
of Credit Agreement dated as of July 20, 2012, as amended by that certain First
Amendment to Uncommitted Revolving Line of Credit Agreement, dated as of July
22, 2013, that certain Second Amendment to Uncommitted Revolving Line of Credit
Agreement dated as of October 17, 2013 and that certain Third Amendment to
Uncommitted Revolving Line of Credit Agreement dated as of October 23, 2013 (and
as may be further amended, modified, extended, restated, replaced, or
supplemented from time to time, the “Credit Agreement”);


WHEREAS, the Loan Parties have requested that Lender and Sponsor Bank modify the
Termination Date of the Credit Agreement; and


WHEREAS, Lender and Sponsor Bank are willing to modify the Termination Date of
the Credit Agreement, in accordance with and subject to the terms and conditions
set forth herein.


NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:




ARTICLE I
AMENDMENTS TO CREDIT AGREEMENT


1.1    Amendment to Definition of Termination Date. The definition of
Termination Date set forth in Section 1.1 of the Credit Agreement is hereby
amended such that the phrase “November 1, 2014” is replaced with “November 1,
2015”.


ARTICLE II
CONDITIONS TO EFFECTIVENESS


2.1    Closing Conditions. This Amendment shall become effective as of the day
and year set forth above (the “Amendment Effective Date”) upon receipt by Lender
of a copy of this Amendment duly executed by each of the Loan Parties, Sponsor
Bank and Lender.





1



--------------------------------------------------------------------------------



ARTICLE III
MISCELLANEOUS


3.1    Amended Terms. On and after the Amendment Effective Date, all references
to the Credit Agreement in each of the Loan Documents shall hereafter mean the
Credit Agreement as amended by this Amendment. Except as specifically amended
hereby or otherwise agreed, the Credit Agreement is hereby ratified and
confirmed and shall remain in full force and effect according to its terms.


3.2    Representations and Warranties of Loan Parties. Each of the Loan Parties
represents and warrants as follows:


(a)    It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.


(b)    This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to (i)
bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and (ii)
general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).


(c)    No approvals or other authorizations are required under the laws of the
jurisdiction of such Loan Party’s organization with respect to the entering of
this Amendment by such Loan Party or for the performance of its respective
obligations hereunder, except as shall have been obtained and are in full force
and effect.


(d)    The representations and warranties set forth in Article 4 of the Credit
Agreement are true and correct as of the date hereof (except for those which
expressly relate to an earlier date).


(e)    No event has occurred and is continuing which constitutes a Default.


(f)    The Credit Agreement continues to create a valid security interest in,
and lien upon, the Collateral of the Customer, in favor of Lender, which
security interest and lien is perfected in accordance with the terms of the
Credit Agreement and constitutes a valid first priority, perfected security
interest in such Collateral.


(g)    The Obligations are not reduced or modified by this Amendment and are not
subject to any offsets, defenses or counterclaims.


3.3    Reaffirmation of Obligations. Each Loan Party hereby ratifies the Credit
Agreement and acknowledges and reaffirms (a) that it is bound by all terms of
the Credit Agreement applicable to it and (b) that it is responsible for the
observance and full performance of its respective Obligations.


3.4    Loan Document. This Amendment shall constitute a Loan Document under the
terms of the Credit Agreement.


3.5    Expenses. Customer agrees to pay all reasonable out-of-pocket costs and
expenses of Lender in connection with the preparation, execution and delivery of
this Amendment, including without limitation the reasonable fees and expenses of
Lender’s legal counsel.

2



--------------------------------------------------------------------------------





3.6    Further Assurances. The Loan Parties agree to promptly take such action,
upon the request of Lender, as is necessary to carry out the intent of this
Amendment.


3.7    Entirety. This Amendment and the other Loan Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.


3.8    Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart to this Amendment by telecopy or other electronic means
shall be effective as an original and shall constitute a representation that an
original will be delivered.


3.9    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE INTERNAL LAWS (AND NOT THE
LAWS OF CONFLICTS) OF THE STATE OF NEW YORK.


3.10    Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.


3.11    Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, service of process and waiver of jury trial provisions set forth
in Sections 10.14, 10.15 and 10.21 of the Credit Agreement are hereby
incorporated by reference, mutatis mutandis.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





3



--------------------------------------------------------------------------------

HEARTLAND PAYMENT SYSTEMS, INC.
AMENDMENT TO CREDIT AGREEMENT



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed on the date first above written.


HEARTLAND PAYMENT SYSTEMS, INC.,
a Delaware corporation, as Customer


By: /S/ Robert H. B. Baldwin, Jr._________
Name: Robert H. B. Baldwin, Jr.
Title: Vice Chairman




HEARTLAND OVATION PAYROLL, INC.,
a Delaware corporation, as a Guarantor


By: /S/ David Gilbert__________________
Name: David Gilbert
Title: President




DEBITEK, INC., a Delaware corporation, as a Guarantor


By: /S/ Michael A. Lawler______________
Name: Michael A. Lawler
Title: President




HEARTLAND ACQUISITION, LLC, a Delaware limited liability company, as a Guarantor


By: /S/ Robert H. B. Baldwin, Jr._________
Name: Robert H. B. Baldwin, Jr.
Title: President




EDUCATIONAL COMPUTER SYSTEMS, INC., a Pennsylvania corporation, as a Guarantor


By: /S/ Michael A. Lawler______________
Name: Michael A. Lawler
Title: President




EDUCATIONAL EPAYMENT SOLUTIONS L.L.C., a Pennsylvania limited liability company,
as a Guarantor


By: /S/ Michael A. Lawler______________
Name: Michael A. Lawler
Title: President










--------------------------------------------------------------------------------




HEARTLAND PAYMENT SOLUTIONS, INC., a Delaware corporation, as a Guarantor


By: /S/ Michael A. Lawler______________
Name: Michael A. Lawler
Title: President




LEAF ACQUISITION, LLC, a Delaware limited liability company, as a Guarantor


By: /S/ David Gilbert__________________
Name: David Gilbert
Title: President




LEAF HOLDINGS, INC., a Delaware corporation, as a Guarantor


By: /S/ Sarah McCrary________________
Name: Sarah McCrary
Title: Chief Executive Officer




TOUCHNET INFORMATION SYSTEMS, INC.,
a Kansas corporation, as a Guarantor


By: /S/ Michael A. Lawler______________
Name: Michael A. Lawler
Title: President




[SIGNATURES CONTINUE ON FOLLOWING PAGE]

2











--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Lender


By: /S/ James T. King_____________
Name: James T. King
Title: Senior Vice President






WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Sponsor Bank


By: /S/ James T. King_____________
Name: James T. King
Title: Senior Vice President




